DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to applicant’s amendment, dated 12/29/2020, the examiner acknowledges the addition of claim 9 and the amendment to claims 1, 3 and 6.   Claims 1-9 are pending. The applicant makes the argument that the cited prior art does not teach the newly added limitation wherein the “cover body wall 315+area 345 (of the prior art) is clearly not composed of a double-sided tape, the transparent member and the cover body are clearly not  attached by the doublesided tape, and the transparent member and the camera are clearly not “attached using the double-sided tape to create the space between the transparent member and the lens of the camera..”.
The examiner has considered applicant’s argument in light of the amended claims and withdraws the rejection.  However, the examiner maintains that the claims would be obvious in view of Washington and Hein, et al. (US 2020/0139934).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington, et al. (US 2004/0169771) in view of Hein, et al. (US 2020/0139934).
Regarding claim 1, Washington discloses “a transparent member (Fig. 3, ref.# 346) that transmits light; a camera (Fig. 3, ref.# 142), at which a lens (Fig. 3; paragraph 051: lens) is provided, the camera performing imaging via the transparent member and the lens (Fig. 3); a closing body (Fig. 3, ref.# 300) that closes off a space (Fig. 3, ref.# 310) between the transparent member and the lens; and a vent hole (Fig. 3 that vents the space.”  Washington discloses a transparent member (Fig. 3, ref. # 346) integrated with the solid structure to the peripheral areas 345.  Washington does not disclose the newly added limitations of “a cover body that covers the camera, an interior of the cover body being in fluid communication with the space via the vent hole, wherein the closing body is composed of a double-sided tape, the transparent member and the cover body being attached by the double-sided tape, and the transparent member and the camera are attached using the double-sided tape to create the space between the transparent member and the lens of the camera. 
Regarding new independent claim 9, Washington teaches all the structure set forth in the claim except “a closing body that is composed of a double sided tape and that closes off a space between the transparent member and the lens”.
Hein teaches a transparent member attached with double sided tape to a body / housing of a camera positioned in front of a camera lens (See paragraph 0090 and Figure 11, ref.# 32).  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Thus, it would have been obvious to one having ordinary skill in 
Regarding claim 2, Washington discloses “wherein the vent hole vents the space toward a lower side of the camera apparatus.” (Fig. 3, ref.# 318)
Regarding claim 3, Washington discloses “a cover body (Fig. 3, ref.# 345, 313) that covers the camera, an interior of the cover body being in fluid communication with the space via the vent hole (Fig. 3, ref.# 328); and a ventilation hole that is provided in the cover body and vents the interior (Fig. 3, ref.# 310) of the cover body.”
Regarding claim 4, Washington discloses “wherein the ventilation hole (Fig. 3, ref.# 318) vents the interior of the cover body toward a lower side of the camera apparatus.”
Regarding claim 6, Washington discloses “a cover body that covers the camera, the cover body including a first cover body and a second cover body, and the first cover body (Fig. 3, ref.# 345, 313) being inserted into the second cover body (Fig. 3, ref.# 130).”

Regarding claim 8, Washington discloses “an exposure hole that exposes the lens at a side thereof at which the transparent member is disposed, the vent hole (Fig. 3, ref.# 318)  being in fluid communication with the exposure hole.” (Fig. 3: space between 346 and lens)


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washington, et al. (US 2004/0169771) in view of Hein, et al. (US 2020/0139934) as applied to s 1 and 3, and further in view of Bingle, et al. (US 2006/0171704).
Regarding claim 5, Washington discloses all the structure set forth in the claim except “wherein the ventilation hole vents the interior of the cover body toward a vehicle interior.”  However, the use of a vent of a camera that vents into the interior body of a vehicle interior was well known in the art prior to the effective filing date of the claimed invention as taught by Bingle (See Figures 1 and 7; paragraph 0012).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the camera system of Washington in a vehicle and vent into the interior of the vehicle in order to reduce the likely hood of water vapor and fogging of the camera lens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 4, 2021